DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

				Statement of Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to show or reasonably suggest the claim limitation “wherein the first device adaptor does not send the mDNS response to the second user device, wherein in response to receiving the mDNS response at the first user device the first user device establishes a connection with the first device adaptor included in the plurality of device adaptors and connected to a first output device in the plurality of output devices, and wherein in response to a content selection received from the first user device, selected content is delivered to the first output device” in combination with all other claimed limitation of independent claim 1.

Prior art fails to show or reasonably suggest the claim limitation “wherein the first device adaptor does not send the mDNS response to a second user device; in response to receiving the mDNS response at the first user device, the first user device presenting 

Prior art fails to show or reasonably suggest the claim limitation “wherein the communication server is operable to direct a first over the top device of the plurality of over the top devices to send a discovery service response to an address 10of the first user device based on a pairing between the first user device and the first over the top device included in the plurality of over the top devices, wherein the first over the top device does not send the discovery service response to an address of a second user device included in the plurality of user devices, wherein the first over the top device is connected to a first output device included 15in the plurality of output devices, wherein the first over the top device is connected to the access point through a second wireless connection associated with the second network that is different from the first wireless connection, wherein in response to a selection received from a user at the first user device 20selected content is delivered to the first over the top device, and wherein the selected content delivered to the first over the top device is output by the first output device.” in combination with all other claimed limitation of independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zerr et al Patent No. US 8903978 B2
Cassidy et al. Pub. No. US 2015/0254726 A1
Lee et al. Pub. No. US 2016/0192191 A1
Archibong et al.  Pub. No. US 2014/0067828 A1
Woo et al.  Pub. No. US 2011/0099589 A1
Pallen et al.  Pub. No. US 2016/0073440 A1
Grim et al.  Pub. No. US 2015/0382195 A1
MacKenzie et al.  Pub. No. US 2015/0365512 A1
Ostlund et al.  Pub. No. US 2014/0304722 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424